Citation Nr: 1013607	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  09-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease, lumbosacral spine 
(hereinafter, "low back disorder").

2.  Entitlement to an initial rating in excess of 10 percent 
for burn scars, left thigh.


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from October 2003 to 
October 2007.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  By this decision, the RO, in pertinent part, 
established service connection for the low back disorder and 
burn scars of the left thigh, both of which were assigned 
initial noncompensable (zero percent) ratings, effective 
October 21, 2007.

By a December 2009 rating decision, the RO, in pertinent 
part, assigned ratings of 10 percent for the low back 
disorder and left thigh scars, effective October 21, 2007.  
However, the Veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation.  AB v. Brown, 6 Vet. 
App. 35, (1993).  Therefore, the Board will proceed with 
adjudication of this case as to whether initial ratings in 
excess of 10 percent are warranted in this case.

As an additional matter, the Board observes the Veteran also 
initiated an appeal to the denial of service connection for 
cervicalgia, carpal tunnel syndrome of the left and right 
wrists, and reflux; as well as entitlement to a compensable 
rating for gastritis.  These issues were included as part of 
the December 2008 Statement of the Case (SOC).  However, as 
part of her January 2009 Substantive Appeal, the Veteran 
indicated she only wanted to proceed with an appeal regarding 
the low back, left thigh burn scars, and reflux.  See 
38 C.F.R. § 20.200, 20.202 (2009).  

The Board further notes that the December 2009 rating 
decision recognized reflux as part of the service-connected 
gastritis, and assigned a 10 percent rating for the 
disability effective October 21, 2007.  In view of the 
foregoing, this service connection claim has been resolved 
and is not on appeal before the Board.  See generally 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and 
Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  Although 
the RO listed the evaluation of the service-connected 
gastritis with reflux as part of a December 2009 Supplemental 
SOC (SSOC), nothing in the record reflects the Veteran has 
expressed disagreement with the initial 10 percent rating 
assigned for the gastritis with reflux disability or the 
effective date thereof.  In fact, no communication appears in 
the record from the Veteran subsequent to the December 2009 
rating decision or SSOC.  Therefore, the Board has no 
jurisdiction to address the evaluation assigned for this 
disability.
FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  Prior to November 27, 2009, the Veteran's service-
connected low back disorder was not manifested by forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  

3.  As of November 27, 2009, the Veteran's service-connected 
low back disorder was manifested by forward flexion of the 
thoracolumbar spine of less than 30 degrees.

4.  The Veteran's service-connected low back disorder has not 
been manifested by ankylosis, incapacitating episodes as 
defined by VA regulations, or associated neurologic 
impairment at any time during the pendency of this case.

5.  The Veteran's service-connected burn scars of the left 
thigh are manifested by two (2) painful scars.  However, 
these scars do not cover an area or areas exceeding 12 square 
inches (77 sq. cm.), nor have they resulted in limitation of 
motion of the left thigh.

6.  Neither the Veteran's low back disorder and/or burn scars 
of the left thigh presents such an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
Veteran's service-connected low back disorder prior to 
November 27, 2009, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5235-5247 (2009).

2.  The criteria for a rating of no more than 40 percent for 
the Veteran's service-connected low back disorder are met as 
of November 27, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 
3.321, 3.400, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5235-5247 (2009).

3.  The criteria for a rating in excess of 10 percent for the 
Veteran's burn scars of the left thigh are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.118, 
Diagnostic Codes 7800-7806 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary matters

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board observes that this appeal is from the initial 
ratings assigned for various disabilities following the grant 
of service connection.  In Dingess v. Nicholson, 19 Vet. App. 
473, 490-1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Thus, because the 
notice that was provided before service connection was 
granted was legally sufficient, VA's duty to notify in this 
case is satisfied.  See also Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

In addition, the Board finds that the duty to assist a 
claimant in the development of his or her case has been 
satisfied.  The Veteran's service treatment records are on 
file, as are various post-service medical records.  Further, 
the Veteran has had the opportunity to present evidence and 
argument in support of her claims, and nothing indicates she 
has identified the existence of any relevant evidence that 
has not been obtained or requested.  As part of her January 
2009 Substantive Appeal, she indicated that no hearing was 
desired in conjunction with this case.  Moreover, she was 
accorded VA medical examinations regarding this case in March 
2008 and November 2009.  These examinations included findings 
as to the symptomatology of the Veteran's low back disorder 
and left thigh burn scars which are consistent with the 
treatment records and relevant regulatory criteria.  The 
Veteran has not identified any prejudice regarding these 
examinations, or indicated that either of the disabilities 
which are the subject of this appeal have increased in 
severity since the most recent examination.  Accordingly, the 
Board finds that these examinations are adequate for 
resolution of this case.  Consequently, the Board finds that 
the duty to assist the Veteran has been satisfied in this 
case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claims.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

General legal criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations applies, 
assigning the higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disability upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, in Fenderson v. 
West, 12 Vet. App. 119 (1999), it was held that the rule from 
Francisco does not apply where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court held 
that the percentage evaluation awarded in conjunction with 
the original grant of service connection is not controlled by 
the laws and regulations referable to the effective dates of 
service connection, but by the laws and regulations referable 
to the effective date of an increased rating.

Under 38 U.S.C.A. § 5110(b)(2), the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date.  See also 38 C.F.R. § 3.400(o)(2).

With regard to the Veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

Analysis - Low back disorder

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this case, 
the Board notes that the Veteran's service-connected low back 
disorder is manifested by complaints of pain.  However, the 
issue is whether this pain does or will result in functional 
impairment to the extent a higher rating is warranted.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  Further, the normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine, Note (5), as added by 68 Fed. Reg. 51,454 (Aug. 
27, 2003).

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that an evaluation of 10 
percent is warranted for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  An 
evaluation of 20 percent is warranted for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months.  An evaluation of 40 percent is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months.  Finally, an evaluation of 
60 percent requires intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, 
an incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Intervertebral Disc 
Syndrome, Note (1); see also 69 Fed. Reg. 32, 449 (June 10, 
2004).

In this case, the Board finds that the Veteran is not 
entitled to a rating in excess of 10 percent for her service-
connected low back disorder prior to November 27, 2009.  A 
thorough review of the competent medical and other evidence 
of record does not reflect this disability was manifested 
during this period by forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  For example, the 
March 2008 VA examination of the thoracolumbar spine showed 
range of motion, on repetitive testing times 3, to have 
forward flexion to 80 degrees, 20 degrees of extension with 
pain, 30 degrees of left and right lateral flexion, and 25 
degrees of left and right lateral rotation.  There was no 
additional limitation of motion noted.  In addition, there 
were no muscle spasms.  Further, there was no heat, redness, 
warmth or deformity of any joint noted.  Nothing in the 
treatment records during this period otherwise indicates the 
Veteran had impairment of the low back that would warrant a 
rating in excess of 10 percent under the General Rating 
Formula for Diseases and Injuries of the Spine.  

The Board does find, however, that the Veteran is entitled to 
a rating of 40 percent for her service-connected low back 
disorder as of November 27, 2009 (the date of VA 
examination).  Although range of motion testing showed 
forward flexion, from a sitting position, to 90 degrees 
without significant distress, when standing it was only to 20 
degrees and it was noted the Veteran had guarding.  Pursuant 
to 38 C.F.R. §§ 4.3, 4.7, the Board finds that this reflects 
the service-connected low back disorder had forward flexion 
to less than 30 degrees, which warrants a 40 percent rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  As the record reflects this level of impairment 
was first factually ascertainable on the date of this 
examination, the Board finds that a staged rating of 40 
percent is warranted as of November 27, 2009.  See Meeks, 
supra.

The Board further finds that a rating in excess of 40 percent 
is not warranted for any period during the pendency of this 
case; the Veteran's service-connected low back disorder has 
not been manifested by ankylosis, incapacitating episodes as 
defined by VA regulations, or associated neurologic 
impairment at any time during the pendency of this case.  A 
thorough review of the competent medical evidence does not 
reflect that the Veteran has ever been diagnosed with 
ankylosis or impairment analogous thereto.  Further, 
ankylosis is defined as immobility and consolidation of a 
joint due to disease, injury, or surgical procedure.  See 
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  As the Veteran 
has forward flexion 80 degrees on the March 2008 VA 
examination and to 20 degrees while standing and 90 degrees 
while sitting on the November 2009 VA examination, she 
clearly does not have immobility of the thoracolumbar spine.  
Moreover, the November 2009 VA examination also showed 
extension was to 5 degrees; right and left lateral flexion to 
20 degrees; right lateral rotation to 15 degrees; and left 
lateral rotation to 20 degrees.  There was no painful motion, 
tenderness, spasm, edema, fatigability, lack of endurance, 
weakness or instability except as noted; and no additional 
limitation of range of motion after at least 3 repetitions 
except as noted.  Accordingly, a rating in excess of 40 
percent is not warranted under the General Rating Formula for 
Diseases and Injuries of the Spine.  

The record also does not reflect any period(s) during the 
pendency of this case where the Veteran's service-connected 
low back disorder required bed rest prescribed by a physician 
and treatment by a physician.  As such, she has not 
experienced incapacitating episodes as defined by VA 
regulations.  See 38 C.F.R. 
§ 4.71a, Intervertebral Disc Syndrome, Note (1).  Moreover, 
the November 2009 VA examination specifically found that the 
Veteran had had no incapacitating episodes in the past year, 
and denied any emergency room visits or hospitalizations in 
the last year.  Therefore, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
is not for consideration in the instant case.

Additionally, the Board notes that, under Note (1) of the 
General Rating Formula, any associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  Therefore, the Board has considered whether 
such results in any associated objective neurological 
abnormalities that warrant separate ratings.  However, the 
both the March 2008 and November 2009 VA examinations found 
that the service-connected low back disorder was without 
objective evidence of radiculopathy.  The November 2009 
examination also found that the back pain was without bowel 
or bladder impairment.  Nothing else in the record otherwise 
indicates the Veteran has neurologic abnormalities associated 
with the service-connected low back disorder as to warrant 
separate evaluations.

Analysis - Left thigh burn scars

The criteria for evaluation of the scars is found at 38 
C.F.R. § 4.118, Diagnostic Codes 7800 to 7806.  In addition, 
the criteria for evaluating skin disorders was revised during 
the pendency of this case, effective October 23, 2008.  Where 
the law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary did 
so.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  The 
Board observes, however, that when an increase is warranted 
based solely on the revised criteria, the effective date for 
the increase cannot be earlier than the effective date of the 
revised criteria.  See 38 U.S.C.A. § 5110(g); VAOGCPREC 3- 
2000, 65 Fed. Reg. 33,422 (2000); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).

As the Veteran's claim was received prior to the October 23, 
2008, revision, the Board will consider both the old and 
revised criteria in this case.  Even though the criteria have 
been rephrased, the elements to be considered in determining 
the degree of disability of the Veteran's service-connected 
burn scars are essentially unchanged.  Moreover, this 
revision was noted in both the December 2009 rating decision 
and concurrent SSOC.  Therefore, the Board finds that its 
consideration of both the revised and old criteria is not 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Initially, the Board observes that Diagnostic Codes 7800, 
7802, 7803, and 7806 are not applicable in this case.  
Diagnostic Code 7800 provides criteria for evaluation of 
scars causing disfigurement of the head, face, or neck, and 
not the left thigh; while Diagnostic Code 7806 evaluates 
dermatitis or eczema, and not the type of scarring present in 
this case.  Further, Diagnostic Codes 7802 and 7803 provide 
for a maximum rating of 10 percent, which is currently in 
effect.  As such, they do not provide for a basis for the 
benefit currently sought on appeal.  Moreover, Diagnostic 
Code 7803 has been eliminated as of October 23, 2008.  In 
addition, also effective October 23, 2008, burn scars or 
scars due to other causes, not of the head, face, or neck, 
that are superficial and nonlinear covering areas of 144 
square inches (929 sq. cm.) or greater are rated a maximum 10 
percent disabling under Diagnostic Code 7802.

Under Diagnostic Code 7801, scars, other than of the head, 
face or neck, that are deep or that cause limited motion 
warrant a 10 percent rating when the scars cover an area or 
areas exceeding 6 square inches (39 sq. cm.).  A 20 percent 
rating is warranted when the area or areas exceed 12 square 
inches (77 sq. cm.).  A 30 percent rating requires an area or 
areas exceeding 72 square inches (465 sq. cm.), while a 40 
percent rating requires an area or areas exceeding 144 square 
inches (929 sq. cm.).  

In this case, the Veteran's service-connected burn scars of 
the left thigh do not cover an area or areas exceeding 12 
square inches (77 sq. cm.).  The March 2008 VA examination 
showed her skin to be warm and dry with good color and 
turgor.  There were two scars on the left thigh, one 3 x 3 cm 
and the other 1 x 1 cm and circular.  Similarly, the November 
2009 VA examination noted that she had a 1 x 1 cm circular 
scar, and a 3 x 3 cm circular scar of the left thigh.  

Diagnostic Code 7804 provides for higher compensable ratings 
for multiple unstable or painful scars.  Under Diagnostic 
Code 7804, one or two scars that are unstable or painful 
warrant a 10 percent rating; three or four scars that are 
unstable or painful warrant a 20 percent rating; and five or 
more scars that are unstable or painful warrant a maximum 30 
percent rating.  However, both the March 2008 and November 
2009 found there to be only two (2) residual burn scars.  
Although a third scar was noted on the thigh, it was not a 
burn residual and has been separately evaluated.  Therefore, 
a rating in excess of 10 percent is not warranted under 
Diagnostic Code 7804.

Diagnostic Code 7805 provides that a scar is to be evaluated 
based upon limitation of motion.  Effective October 23, 2008, 
this Code provides that other scars (including linear scars) 
and other effects of scars evaluated under Diagnostic Codes 
7800, 7801, 7802, and 7804 are rated under Diagnostic Code 
7805, under which any disabling effect(s) not considered in a 
rating provided under Diagnostic Codes 7800- 7804 are 
evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 
4.118, (effective October 23, 2008).    

In this case, the Veteran's service-connected burn scars of 
the left thigh have not resulted in limitation of motion of 
the joint affected.  Both the March 2008 and November 2009 VA 
examinations found that the scars did not result in 
limitation of motion.  Moreover, the March 2008 examination 
found that both scars were slightly hyperpigmented and very 
mildly depressed, with mild subjective complaints of pain to 
the examination of the scar.  There was no adherence to any 
underlying tissue.  The November 2009 examination found the 
scars had no skin breakdown, it was not adherent to 
underlying tissues; the scars were superficial; there was no 
evidence of inflammation, edema, or keloid formation.  
Further, the examiner specifically stated that there was no 
functional impairment due to these scars.

For these reasons, the Board finds that the Veteran does not 
meet or nearly approximate the criteria for a rating in 
excess of 10 percent for her service-connected burn scars of 
the left thigh.  

Other considerations

In making the above determinations, the Board notes that it 
considered whether staged ratings under Fenderson, supra, 
were appropriate.  As detailed above, it found that such a 
staged rating was warranted for the service-connected low 
back disorder, for the period since November 27, 2009.  
However, a thorough review of the record does not indicate 
that there are any other distinctive periods where the 
impairment caused by the service-connected low back disorder 
and/or burn scars of the left thigh were of such severity 
that additional staged ratings are warranted.  

In exceptional cases where the schedular ratings are found to 
be inadequate, an extraschedular disability rating 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

The Board concurs with the RO's determination that 
extraschedular consideration is not warranted for either the 
Veteran's service-connected low back disorder and/or burn 
scars of the left thigh.  Nothing in the record indicates the 
Veteran has ever been hospitalized during the pendency of 
this appeal due to either disability.  In fact, she denied 
emergency room visits and hospitalizations at the November 
2009 VA examination.  The Board acknowledges that the Veteran 
reported at the November 2009 examination that she had not 
worked since August, and indicated she had had problems 
getting up and down when she was working.  She previously 
indicated in her Notice of Disagreement that she had missed 
time from work due to her low back disorder.  However, the 
Board is of the opinion that such impairment has been 
adequately compensation by the current schedular rating.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability rating itself is recognition that industrial 
capabilities are impaired).  The Board further notes that the 
symptomatology associated with the service-connected low back 
(pain and limitation of motion) and burn scars of the left 
thigh (tender and/or painful on competent medical evaluation) 
are reflected by the current schedular evaluations.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.

For these reasons, the Board has determined that referral of 
the case for extra-schedular consideration pursuant to 38 
C.F.R. 3.321(b)(1) is not warranted.

Lastly, the Board notes that in Rice v. Shinseki, 22 Vet. 
App. 447 (2009), the Court held that a claim of entitlement 
to a total rating based upon individual unemployability 
(TDIU) is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time 
that the Veteran is appealing the initial rating assigned for 
a disability, the claim for TDIU will be considered part and 
parcel of the claim for benefits for the underlying 
disability.  Id.  

In this case, the Board notes that the Veteran has not 
contended that she is entitled to a TDIU.  Although she 
reported being unemployed at the November 2009 VA 
examination, she did not indicate this was due solely to the 
service-connected low back disorder and/or burn scars of the 
left thigh.  The Board also observes the record reflects she 
experiences impairment due to other service-connected and 
nonservice-connected disabilities.  Nothing in the record 
otherwise indicates she is unable to obtain and/or maintain 
substantially gainful employment due solely to her service-
connected disabilities.  Therefore, the Board finds that no 
further consideration of a TDIU is warranted. 



ORDER

Entitlement to a rating in excess of 10 percent for the 
Veteran's low back disorder prior to November 27, 2009, is 
denied.

Entitlement to a rating of no more than 40 percent for the 
Veteran's low back disorder is granted as of November 27, 
2009, subject to the law and regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for burn 
scars of the left thigh is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


